RENDERED: FEBRUARY 4, 2022; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals

                    NO. 2020-CA-0721-MR

LOUISVILLE/JEFFERSON COUNTY                         APPELLANT
METRO GOVERNMENT


           APPEAL FROM JEFFERSON CIRCUIT COURT
v.           HONORABLE BARRY WILLETT, JUDGE
                   ACTION NO. 12-CI-006579


KEVIN ISHAM; ABNEY LAW
OFFICE, PLLC; DAVID HEADY;
DAVID SPENCER; GARY HOEFLER;
JOSEPH MILLER; JOSEPH VOZZO;
LARRY KISER; P. STEWART
ABNEY; RONALD PARRISH;
STANLEY BAIN; STANLEY
CISSELL; TRAVIS SIMMONS;
WILLIAM HUDSPETH; AND
WILLIAM SPONTAK                                     APPELLEES


                         OPINION
                      REVERSING AND
                       REMANDING

                        ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND McNEILL, JUDGES.
McNEILL, JUDGE: Louisville/Jefferson County Metro Government (“appellant”)

appeals from a final judgment of the Jefferson Circuit Court awarding appellees

unpaid wages, liquidated damages, attorney fees and costs, and prejudgment

interest. After careful review, we reverse and remand.

            Appellees are current and former employees of the Towing and

Impound Division of appellant’s Public Works and Assets Department and

members of Teamsters Local Union 783 (“Union”). On January 29, 2007,

appellant and the Union entered into a collective bargaining agreement (“CBA”)

governing the terms and conditions of union members’ employment with appellant.

Relevant to the appeal, Addendum B to the agreement, pertaining to members of

the public works department, provides in relevant part:

            D.    WORKDAY AND WORKWEEK
            1.    The workday shall consist of a guarantee of eight
            (8) consecutive hours . . . . The workweek shall consist
            of four (4) or five (5) consecutive days Monday through
            Friday and forty (40) hours per week . . . .

            2.     Members in the Towing and Impound Division
            shall have a regular work week of six (6) consecutive
            days Sunday through Saturday and Members shall be
            guaranteed forty-eight hours per week . . . .

            E.     OVERTIME PAY
                   One and one half (1 ½) times the regular hourly
            rate (which shall include shift premium if any) shall be
            paid for all hours worked in excess of eight (8) hours in a
            day or forty (40) hours in a week. One and one half (1
            ½) times the regular hourly rate (which includes shift
            premium if any) shall be paid for all hours worked on the

                                        -2-
            sixth (6th) day of any work week for Members on a 5 day
            workweek and the fifth (5th) day of any workweek for
            Members on a 4 day workweek. Two (2) times the
            regular hourly rate (which shall include shift premium if
            any) shall be paid for all hours worked on a holiday or on
            the seventh (7th) day of any workweek for Members on a
            6 day workweek or a 5 day workweek and the sixth (6th)
            day of any workweek for Members on a 4 day workweek.
            ...

            On July 10, 2007, the CBA was amended pursuant to a “Letter

Agreement” between appellant and the Union. The section concerning overtime

pay for public works employees was amended in its entirety to read:

            E.     OVERTIME PAY
                   For Members on a 5-day or 6-day schedule, one
            and one half (1 ½) times the regular hourly rate (which
            shall include shift premium if any) shall be paid for all
            hours worked in excess of eight (8) hours in a day or
            forty (40) hours in a week. One and one half (1 ½) times
            the regular hourly rate (which shall include shift
            premium if any) shall be paid for all hours worked on
            Saturday. Two (2) times the regular hourly rate (which
            shall include shift premium if any) shall be paid for all
            hours worked on Sunday or a Holiday. . . .

                   For Members on a 4-day schedule, one and one
            half (1 ½) times the regular hourly rate (which shall
            include shift premium if any) shall be paid for all hours
            worked in excess of ten (10) hours in a day or forty (40)
            hours in a week. One and one half (1 ½) times the
            regular hourly rate (which includes shift premium if any)
            shall be paid for all hours worked on Saturday. Two (2)
            times the regular hourly rate (which shall include shift
            premium if any) shall be paid for all hours worked on
            Sunday or a Holiday. . . .




                                       -3-
                Based upon the amendment, appellees sought double pay for working

on Sundays, which according to the CBA, was part of their regular work schedule.

On December 28, 2009, appellees filed a labor grievance which was denied. Then,

on December 12, 2012, they filed a civil action against appellant in Jefferson

Circuit Court alleging violation of the Kentucky Wage and Hour Act, KRS1

337.010 et seq. and breach of contract.

                Appellant filed an answer to the complaint, alleging, among other

things, mutual mistake in the formation of the Letter Agreement. On April 1,

2016, appellant moved for summary dismissal of the appellees’ claims,

accompanied by an affidavit from Union President John Stovall and a

“Memorandum of Understanding” signed by the Chief of Police Steve Conrad2 and

Union Business Representative Durie Downey. Both the affidavit and

Memorandum of Understanding state that neither appellant nor the Union intended

for employees of the Towing and Impound Division to receive double pay for

working on Sundays, unless Sunday was the seventh day of the week they worked.

The affidavit further clarifies that the Letter Agreement was to ensure that

employees who worked forty-hour workweeks were paid double time for working



1
    Kentucky Revised Statutes.
2
  According to appellant’s brief, the towing and impound division had become part of the
Louisville Metro Police Department at the time the Memorandum of Understanding was drafted
in 2015.

                                            -4-
on Sundays. The Memorandum of Understanding explains that tow lot employees

are treated differently because they have a different work schedule and they are

guaranteed a forty-eight-hour workweek.

               On January 31, 2017, the trial court denied appellant’s motion for

summary judgment, finding that the CBA was “unambiguous in granting workers

in the Towing and Impound Division the right to receive double pay for work they

perform on Sundays.” It further found no mutual mistake, noting

               Though the extrinsic evidence on which Defendant relies
               does contain general, conclusory statements that the
               Letter Agreement was drafted contrary to the parties’
               intentions, it does not provide specific facts from which
               the court could determine that the modification was the
               result of a mistake, such as if the parties were laboring
               under a faulty assumption as to the facts existing at the
               time they modified the collective bargaining agreement
               or if a clerical error had occurred in drafting the
               modification. As a result, Defendant is not entitled to a
               reformation of the contract on the grounds of mistake.

               In denying appellant’s motion for summary judgment, the trial court

granted judgment in favor of appellees as to appellant’s liability for violating

Kentucky’s Wage and Hour Act.3 Subsequently, the trial court entered an order

ruling that appellees were entitled to recover liquidated damages pursuant to KRS

337.385(1). A final judgment was entered on April 10, 2020 awarding appellees


3
  The trial court did not explicitly address the employees’ claim for breach of contract in its order
denying summary judgment. However, we will proceed as if the trial court’s judgment implicitly
included this claim.

                                                -5-
$788,368.86 in unpaid wages, liquidated damages, attorney fees, costs and

prejudgment interest. This appeal followed.

                Our standard of review on appeal of a summary judgment is “whether

the trial court correctly found that there were no genuine issues as to any material

fact and that the moving party was entitled to judgment as a matter of law.” Scifres

v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996). The trial court must view the

record “in a light most favorable to the party opposing the motion for summary

judgment and all doubts are to be resolved in his favor.” Steelvest v. Scansteel

Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991). Summary judgment is

proper only “where the movant shows that the adverse party could not prevail

under any circumstances.” Id.

                As an initial matter, we must address the deficiency of appellant’s

brief. Its argument section fails to make “reference to the record showing whether

the issue was properly preserved for review and, if so, in what manner” as required

by CR4 76.12(4)(c)(v). We require a statement of preservation:

                so that we, the reviewing Court, can be confident the
                issue was properly presented to the trial court and
                therefore, is appropriate for our consideration. It also has
                a bearing on whether we employ the recognized standard
                of review, or in the case of an unpreserved error, whether
                palpable error review is being requested and may be
                granted.


4
    Kentucky Rules of Civil Procedure.

                                            -6-
Oakley v. Oakley, 391 S.W.3d 377, 380 (Ky. App. 2012).

             “Our options when an appellate advocate fails to abide by the rules

are: (1) to ignore the deficiency and proceed with the review; (2) to strike the brief

or its offending portions, CR 76.12(8)(a); or (3) to review the issues raised in the

brief for manifest injustice only[.]” Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky.

App. 2010) (citing Elwell v. Stone, 799 S.W.2d 46, 47 (Ky. App. 1990)). Because

the record is small, and we have been able to determine appellant’s arguments

were properly preserved, we will ignore the deficiency and proceed with the

review.

             We note that appellant has not challenged the trial court’s

interpretation of the CBA on appeal. Instead it argues it was entitled to summary

judgment and reformation of the CBA based upon the doctrine of mutual mistake.

It also argues it was error for the trial court to sua sponte grant summary judgment

in favor of appellees. Appellant relies on the affidavit of Union President John

Stovall, which states that the “Sunday double-time language . . . was never

intended by the Union or Metro to apply to the Towing and Impoundment

Division.” Therefore, the question before us is whether the trial court erred in

failing to grant summary judgment based upon the doctrine of mutual mistake.

                   To reform a written contract upon the equitable
             grounds of mutual mistake, the proponent of the
             reformation must satisfy these three elements: First, it
             must show that the mistake was mutual, not unilateral.

                                          -7-
             Second, [t]he mutual mistake must be proven beyond a
             reasonable controversy by clear and convincing
             evidence. Third, it must be shown that the parties had
             actually agreed upon terms different from those
             expressed in the written instrument.

Nichols v. Zurich Am. Ins. Co., 423 S.W.3d 698, 702–03 (Ky. 2014) (internal

quotation marks and citation omitted).

             Appellant contends that Stovall’s affidavit satisfies all three elements

of mutual mistake, and because it was unrebutted, the trial court erred in denying

its motion for summary judgment. Appellees respond that Stovall was not the

Union president when the Letter Agreement was drafted and was not involved in

negotiating or drafting the CBA or Letter Agreement; therefore, Stovall had no

personal knowledge as required by CR 56.05 and the affidavit cannot be relied

upon as evidence of the parties’ intent.

             CR 56.05 requires that affidavits in support of summary judgment be

“made on personal knowledge, . . . set forth such facts as would be admissible in

evidence, and . . . show affirmatively that the affiant is competent to testify to the

matters stated therein.” Any information Stovall would have concerning the

parties’ intent in drafting the CBA or Letter Agreement would be hearsay and

inadmissible.

             However, appellant also relies on a Memorandum of Understanding,

signed in 2015 by a city representative and Union representative Durie Downey.


                                           -8-
The Memorandum states that the parties “never intended for the employees of the

tow lot to qualify for double pay on Sunday unless Sunday is the seventh day of

the week they worked.” It further asserts that tow lot employees were treated

differently from other employees because their schedule is different, and they were

guaranteed a forty-eight-hour workweek. Appellees argue that the city

representative, Chief of Police Steve Conrad, was not employed by the city until

2012 and thus has no first-hand knowledge of the parties’ intent at the time the

Letter Agreement was drafted.

             In addition to the Memorandum of Understanding, Downey testified

in his deposition that he worked for the Union as a business agent from 2004 to

2015 and would have been involved in negotiating the 2007 CBA and Letter

Agreement. Downey did not specifically remember negotiating the Agreement or

its terms; however, he testified that it was not the parties’ intention that tow lot

employees be paid double on Sunday unless Sunday was the seventh day worked.

             We find no error in the trial court’s denial of appellant’s motion for

summary judgment. Here, appellant presented evidence that the mistake was

mutual in the form of the Memorandum of Understanding, signed by a city

representative and a member of the Union. However, the document was not

entered into until 2015, long after the Letter Agreement was drafted. Both the

Memorandum and Downey’s testimony were some evidence that the parties had


                                          -9-
agreed upon terms different than in the Letter Agreement, but, as mentioned above,

the Memorandum was retrospective, and Downey did not remember specifically

negotiating the Letter Agreement, or its individual terms. “To reform a written

contract upon the equitable grounds of mutual mistake . . . [t]he mutual mistake

must be proven beyond a reasonable controversy by clear and convincing

evidence.” Nichols, 423 S.W.3d at 702-03 (internal quotation marks and citation

omitted). On summary judgment, “the record must be viewed in the light most

favorable to the party opposing the motion and all doubts must be resolved in that

party’s favor.” Toyota Motor Mfg., U.S.A., Inc. v. Epperson, 945 S.W.2d 413, 414

(Ky. 1996) (citation omitted).

             However, the court went beyond denying appellant’s motion for

summary judgment, and sua sponte granted summary judgment in favor of

appellees, determining that appellant was not entitled to reformation of the CBA

because it did “not provide specific facts from which the court could determine that

the modification was the result of a mistake[.]” On a motion for summary

judgment, the trial court’s “primary directive . . . is to determine whether

a genuine issue of material fact exists; if so, summary judgment is improper[.]”

Patton v. Bickford, 529 S.W.3d 717, 723 (Ky. 2016) (citation omitted). “The trial

court must review the evidence, not to resolve any issue of fact, but to discover

whether a real fact issue exists.” Shelton v. Kentucky Easter Seals Soc., Inc., 413


                                         -10-
S.W.3d 901, 905 (Ky. 2013) (citations omitted). Despite their weaknesses, the

Memorandum of Understanding and Durie Downey’s testimony create a genuine

issue of material fact concerning mutual mistake and therefore summary judgment

for appellees was error.

             Accordingly, the judgment of the Jefferson Circuit Court is reversed,

and this matter is remanded for further proceedings consistent with this opinion.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEES:

Michael J. O’Connell                      P. Stewart Abney
I. Joel Frockt                            Louisville, Kentucky
J. Daniel Landrum
Paul V. Guagliardo
Louisville, Kentucky




                                        -11-